753 N.W.2d 151 (2008)
PEOPLE OF the TOWNSHIP OF CLAY, Plaintiff-Appellee,
v.
Nelson Edward TEMPLETON, Saint Edwards Order, and Glenn Patrick Templeton, Defendants-Appellants.
Docket No. 135785. COA No. 271082.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for leave to file brief amicus curiae is GRANED. The motion for reconsideration of this Court's April 28, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.